Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jain (US 2018/0175241).
Regarding claim 1, Jain discloses, in fig. 3a, a semiconductor device having a plurality of separated floating gates 11/12 directly embedded within a conducting channel 14 within the device (11 and 12 having a common boundary, but they are separated from each other); wherein each of the plurality of separated floating gates 11/12 has a size smaller than a mean free path of electrons in the semiconductor device (size of the QD smaller than the mean free path of the electron in the material). 
Regarding claim 2, Jain discloses wherein plurality of separated floating gates 11/12 comprise a one or two dimensional periodic array of asymmetric structures (figs. 3a & 3b).
Regarding claim 3, Jain discloses wherein the conductive floating gates 11/12 comprise one or more concentric structures surrounding a central source (figs. 3a & 3b).
Regarding claim 4, Jain discloses wherein one or more additional floating gates 76 are isolated from the conducting channel 140 by a barrier layer 800, wherein the conducting channel 140 is configured for managing electromagnetic radiation within the semiconductor device (fig. 15).  
Regarding claim 6, Jain discloses wherein the conductive floating gates comprise semiconducting or metallic nanoparticles or nanocrystals ([0174]).
Regarding claim 7, Jain discloses wherein the semiconductor device further includes a plurality of conductive floating gates situated on a rear surface of a barrier layer in the semiconductor device, wherein each of the conductive floating gates can be separately biased for individual tuning (figs. 5b, 5c & 15).
Regarding claim 8, Jain discloses wherein the semiconductor device further includes at least one antenna attached to the device contacts, wherein the antenna is configured to manage THz or sub-THz radiation in the semiconductor device ([0196]).
Regarding claim 9, Jain discloses wherein the semiconductor device further includes at least one antenna attached to the device contacts, wherein the antenna is configured to manage radiation in the semiconductor device through an appropriate phase angle shift ([0196]).
***Regarding the limitations “at least one antenna attached to device contacts, wherein the at least one antenna is configured to manage THz or sub THz radiation in the semiconductor device” (claim 8); and “at least one antenna attached to device contacts, wherein the least one antenna is configured to manage radiation in the semiconductor device through an appropriate phase angle shift” (claim 9) are functional languages.  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Moreover, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable."  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  (MPEP 2112).
Jain meet the structural limitations of the claim, thus it would also exhibit the same functional characteristics (i.e. “at least one antenna attached to device contacts, wherein the at least one antenna is configured to manage THz or sub THz radiation in the semiconductor device” (claim 8); or “at least one antenna attached to device contacts, wherein the least one antenna is configured to manage radiation in the semiconductor device through an appropriate phase angle shift” (claim 9)).
Regarding claim 10, Jain discloses, in fig. 3a, a method for managing electromagnetic waves in a semiconductor device, comprising: providing a semiconductor device having a plurality of separated conductive floating gates 11/12 directly embedded within a conducting channel 14 within the device (11 and 12 having a common boundary, but they are separated from each other); wherein each of the plurality of separated floating gates 11/12 has a size smaller than a mean free path of electrons in the semiconductor device (size of the QD smaller than the mean free path of the electron in the material). 
Jain meet the structural and material limitations of the claim, thus it would also exhibit the same functional characteristics (i.e. wherein the conductive floating gates modulate properties of plasma waves in an electronic field of the device).
Further with regards to the preamble of claim 10 (i.e. a method for managing electromagnetic waves…), it has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc v. Hewlett-Packard Co., 182 F.3d 1298, 1305 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Further still even if the preamble is considered since Jain disclose all of the method steps as claimed, the process is capable of performing the intended use (i.e. …for managing electromagnetic waves…).
Regarding claim 11, Jain discloses wherein plurality of separated floating gates 11/12 comprise a one or two dimensional periodic array of asymmetric structures (figs. 3a & 3b).
Regarding claim 12, Jain discloses wherein the conductive floating gates 11/12 comprise one or more concentric structures surrounding a central source (figs. 3a & 3b).
Regarding claim 13, Jain discloses wherein one or more additional floating gates 76 are isolated from the conducting channel 140 by a barrier layer 800, wherein the conducting channel 140 is configured for managing electromagnetic radiation within the semiconductor device (fig. 15).  
Regarding claim 15, Jain discloses wherein the conductive floating gates comprise semiconducting or metallic nanoparticles or nanocrystals ([0174]).
Regarding claim 16, Jain discloses wherein the semiconductor device further includes a plurality of conductive floating gates situated on a rear surface of a barrier layer in the semiconductor device, wherein each of the conductive floating gates can be separately biased for individual tuning (figs. 5b, 5c & 15).
Regarding claim 17, Jain discloses wherein the semiconductor device further includes at least one antenna attached to the device contacts, wherein the antenna is configured to manage THz or sub-THz radiation in the semiconductor device ([0196]).
Regarding claim 18, Jain discloses wherein the semiconductor device further includes at least one antenna attached to the device contacts, wherein the antenna is configured to manage radiation in the semiconductor device through an appropriate phase angle shift ([0196]).
***Regarding the limitations “at least one antenna attached to device contacts, wherein the at least one antenna is configured to manage THz or sub THz radiation in the semiconductor device” (claim 17); and “at least one antenna attached to device contacts, wherein the least one antenna is configured to manage radiation in the semiconductor device through an appropriate phase angle shift” (claim 18) are functional languages.  It has been held that when the claimed and prior art products are identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP § 2112.01.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Moreover, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable."  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  (MPEP 2112).
Jain meet the structural limitations of the claim, thus it would also exhibit the same functional characteristics (i.e. “at least one antenna attached to device contacts, wherein the at least one antenna is configured to manage THz or sub THz radiation in the semiconductor device” (claim 17); or “at least one antenna attached to device contacts, wherein the least one antenna is configured to manage radiation in the semiconductor device through an appropriate phase angle shift” (claim 18)).

2.	Claims 5, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 2018/0175241) in view of Friesen et al. (US 2017/0206461; hereinafter Friesen).
Jain disclose the separated floating gates (quantum dot layer) are InAs/AlInAs (col. 12, lines 16-17) but fails to disclose the material of the quantum dot comprises Nb2N, Ta2N, TaNx, NbNX, WNx, MoNx, graphene, a transition metal nitride ternary compound, or a superconducting material.
However, Jain discloses the quantum dot comprises GaAs/AlGaAs, Si/SiGe, metallic, semiconducting and superconducting materials, ferromagnetic nanoparticles, self-assembled crystals, colloids, nanowires, carbon nanotubes, or graphene ([0027]). It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the invention of the Shields by using the quantum dot material as taught by Friesen for the purpose of selecting a well-known material on the basis of its suitability for the intended used as a matter of obvious design choice (In re Leshin, 125 USPQ 416 and MPEP 2144.07).
Response to Arguments

3.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818